Citation Nr: 0316848	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02-12 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connecton for a low back disroder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and W.M.H.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1965.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.


REMAND

The record reveals that the veteran has not been advised of 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), signed into law in November 2000, during the pendency 
of this appeal.  The VCAA prescribes VA duties to notify the 
claimant of the evidence needed to substantiate a claim, of 
the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA duties to help a claimant obtain relevant 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002).

In this case, none of the RO's post November 2000 
correspondence to the veteran specifically addressed the VCAA 
notice and duty to assist provisions as they pertain to the 
service connection claim currently on appeal, to particularly 
include the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring the VA to explain what 
evidence will be obtained by whom.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

After providing the requested notification, the RO should 
attempt to obtain outstanding evidence for which the veteran 
provides pertinent information, and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2002).  Thereafter, the RO should take any 
additional notification and/or development action deemed 
warranted by the VCAA prior to adjudicating the claims on 
appeal.

Finally, the Board notes that an incomplete VA Form 4142 
dated October 1999 authorizing release of information from 
several chiropractors, W. M. Hill, D.C., J. R. Suyak, D.C. M. 
Winkler, D.C. and R. Pringle, D.C. remains unexecuted.  

Although he did not provide the specific dates or type of 
treatment, as it is shown that medical records potentially 
relevant may be available and, these records may reflect 
contemporaneous statements from the veteran concerning the 
cause(s) of his back disability, efforts to obtain such 
records should be accomplished.  Moreover the Board cannot 
adjudicate this claim based on an incomplete record.  See 
Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to 
obtain all pertinent medical records which have been called 
to its attention by the appellant and by the evidence of 
record.)  Therefore, the RO must attempt to obtain the above-
referenced evidence prior to appellate review or otherwise 
fulfill its duty to assist.  In addition, any other records 
of orthopedic treatment should be obtained if possible.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should take action to notify 
the veteran of the duty to assist 
provisions of the VCAA as they pertain to 
the service connection claim currently on 
appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by 
VA and what evidence should be provided 
by the veteran.  

2.  The RO should obtain a new release of 
information from the veteran for medical 
records from W. M. Hill, D.C., J. R. 
Suyak, D.C. M. Winkler, D.C. and R. 
Pringle, D.C. and request copies of all 
medical records concerning treatment of 
the veteran for a low back disability, 
including all office treatment records 
and associate those records with the 
claims folder.

3.  The RO should contact the veteran and 
request the names of any other physicians 
and medical facilities (hospitals or 
clinics) from which he has received 
examination or treatment for a low back 
disability since service.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

5.  If any benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include a summary of 
the pertinent legal authority codifying 
and implementing the VCAA, and clear 
reasons and bases for the RO's 
determination(s)), and afford them the 
requisite time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




